Title: To Thomas Jefferson from Joshua Johnson, 24 August 1793
From: Johnson, Joshua
To: Jefferson, Thomas


London, 24 Aug. 1793. He has received TJ’s favors of 14 Nov. and 21 Mch. and regrets his intention to retire. Because of the great hardships and inconveniences to which he knew American seamen and commerce would be subjected by the war in Europe that took place prior to receipt of the second letter, he decided to remain in office until he learned the President’s pleasure about his resignation, and thus to comply with the law he executed with sureties a bond drawn up by Pinckney and lodged it in his hands. He wishes he could say Americans were virtuous enough to avoid temptation, but he understands that several ships have usurped the American colors in India and proceeded under  them to Europe. He has rejected with the contempt they deserved the many applications made to him to approve similar violations here. Although he adheres to his opinion about the compensation he should receive, for the present he will trust that the public’s generosity will eventually indemnify him for his sacrifices of time and money. He has rendered an account of his disbursements to Pinckney, who has undoubtedly transmitted it to TJ; as it contains many charges not provided by law, he presumes it must be laid before Congress for approval and payment. He will regularly account to Pinckney for his conduct and asks TJ to correct his errors. He encloses copies of his letters to Philip Stephens, secretary of the Lords of the Admiralty, which have neither been answered nor resulted in the liberation of our fellow citizens, and a list of American ships captured and brought into different British ports by British warships and privateers, many loaded with perishable commodities which may become a total loss to the proprietors because of sentencing delays by the court of admiralty. Added to the detention and expenses of seeking restoration, this may utterly ruin the innocent owners and has made French citizens so fearful of venturing their property in our vessels as neutrals that their value has diminished nearly 100 percent. Representations about the injustice of such treatment have failed to produce any good effect, and he fears that the ministry’s blind pride and obstinacy will force Congress to retaliate. In several cases passengers on American ships bound from France to St. Thomas have been jailed and pillaged even of their trinkets contrary to humanity and the law of nations. Captains and owners of privateers have tempted American captains and crews to swear their cargoes were French property, and have fired on the George, Captain Latouche of Baltimore, and the Carolina Packet, Captain White of Charleston. In Pinckney’s absence, he encloses at his request the bill of lading and invoice of the copper for the Mint shipped on the Pigou, Captain Loxley. He asks TJ to make his devotions to the President, whose confidence and good opinion he highly esteems, and to assure him that he will be proud if his conduct continues to merit the approval of TJ and the President.
